PoeeeNBAUgeR, Judge,
(concurring) :
If there was any evidence appreciably tending to prove the car was standing when plaintiff attempted to alight, there ivas no error in modifying the instruction. State v. Clifford, 59 W. Va. 1; Staunton v. Parkersburg, 66 W. Va. 393; Newhouse v. Railroad Co., 62 W. Va. 562; Carrico v. Railroad Co., 39 W. Va. 86; McDonald v. Cole, 46 W. Va. 186. These cases mark the distinction between sufficiency of evidence to justify an ordinary instruction, and evidence to preclude an extraordinary instruction to find a particular verdict or the setting aside of a verdict. Our inquiry here is not whether the car was moving or standing-still, but 'whether there is any evidence appreciably tending to prove it was standing. We are not triers of fact in a jury case, nor was the circuit court. Of course, if there was no such evidence as I have just suggested, we could say the jury were bound to recognize and give effect to the fact that the car was moving, which the evidence undoubtedly tends to show; but, if there is evidence tending to prove the contrary also, the question was one for the jury, and it was the function of the court to give proper instructions presenting both theories, and, after verdict, to test the sufficiency of the evidence, as a matter of law, not of fact, *680on the motion to set aside, or, before verdict, a request for a peremptory instruction or a motion to direct a verdict.
Evidence to sustain the theory of the plaintiff, that the car was standing, is found in the inferences arising from the admitted fact that it had just come to a standstill and her statement that it jumped or lurched or was jerked just as she stepped down. In this respect the case is almost a parallel of that of Staunton v. Parkersburg, cited. They cannot be distinguished. In view of this evidence, the court could not assuine that the car was moving. Hence it .properly eliminated the assumption from the instruction, and there was no error on the part of the court down to the time of the verdict.
On the motion to set aside the verdict, the sufficienc3r of the evidence arose for the first time and in the regular order of 'procedure. This motion was the first and only-application to the court for a ruling as to its sufficiency, and the question thus presented was one of law, not of fact.
By observing this course of procedure, we are able to reach the merits of the case. Had we accepted that of Judge BRANHOit and President Williams, we could not have gotten to the vital question, here disposed of. We would have been compelled to stop with the finding of error in the modification of the instruction and awarded a new trial without passing on the sufficiency of the evidence. Humerous cases say we cannot discuss the sufficiency of the evidence after having found error in respect to instructions, admission or rejection of evidence or any other matter of prejudice.
By adhering to the settled rule of procedure in this Court, a majority of us have been able to reach the merits of the case. By departing from it, our associates would have to violate two rules or let the case go back for a possible repetition of the error, in overruling the motion to set aside.
Judges MilleR and Robinson concur in this opinion.